DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-22 and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 19-22 and 24-25 are directed a mathematical algorithm for detecting and correcting errors in a matrix multiplication.  The claim 19 clearly recite mathematical concepts such as: calculate a first intermediate matrix and a second intermediate matrix; calculate an expected partial matrix; calculate a resulting partial matrix; detect a location and a magnitude of an error in the resulting matrix which is calculating the row, column and the magnitude of the error, generate a remedial action including correct the error in the resulting matrix by computations based on the location and the magnitude of the error.  Therefore, the claims clearly fall within “Mathematical Concepts” of abstract idea.  Claim 19 fails to recite additional elements that integrate the abstract idea into a practical application.  The additional elements recited in the claim are merely an apparatus comprising a computing device, memory for storing computing data, and an error correcting circuit.  However, these additional elements are recited at a high level of 

Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-5, 8-14 and 17-18 are allowed.

Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive with respect to claim 19 because performing a remedial action include perform calculations to correct the error, and thus is also a mathematical concept and not an additional element.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG D NGO/Primary Examiner, Art Unit 2182